Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among HEALTH SYSTEMS SOLUTIONS, INC., HSS ACQUISITION CORP. and EMAGEON INC. Dated as of October 13, 2008 Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Interpretation 7 ARTICLE II THE MERGER 8 Section 2.1 The Merger 8 Section 2.2 Effect of the Merger on Capital Stock 9 Section 2.3 Surrender of Certificates and Book-Entry Shares 10 Section 2.4 Dissenting Shares 11 Section 2.5 Treatment of Company Equity Awards 12 Section 2.6 Certificate of Incorporation and Bylaws 13 Section 2.7 Directors and Officers of Surviving Corporation 13 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 13 Section 3.1 Organization; Power; Qualification 14 Section 3.2 Corporate Authorization; Enforceability. 14 Section 3.3 Capitalization; Equity Awards 15 Section 3.4 Subsidiaries 16 Section 3.5 Required Filings and Consents 16 Section 3.6 Non Contravention 17 Section 3.7 Compliance with Laws and Permits 17 Section 3.8 Financial Reports and SEC Documents 18 Section 3.9 Undisclosed Liabilities 19 Section 3.10 Absence of Certain Changes 19 Section 3.11 Litigation 20 Section 3.12 Contracts 20 Section 3.13 Benefit Plans 22 Section 3.14 Taxes 24 Section 3.15 Intellectual Property 26 Section 3.16 Insurance 27 Section 3.17 Real Property 27 Section 3.18 Takeover Statutes; No Rights Agreement 27 Section 3.19 Opinion of Financial Advisor 28 Section 3.20 Brokers and Finders 28 Section 3.21 Interested Party Transactions 28 Section 3.22 Environmental Matters 28 Section 3.23 Employee Matters 29 Section 3.24 Certain Payments 30 Section 3.25 Suppliers 30 Section 3.26 Information in the Company Proxy Statement 30 Section 3.27 No Other Representations or Warranties 31 i Table of Contents (continued) Page ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 31 Section 4.1 Organization and Power 31 Section 4.2 Corporate Authorization 31 Section 4.3 Enforceability 31 Section 4.4 Required Filings and Consents 32 Section 4.5 Non Contravention 32 Section 4.6 Absence of Litigation 32 Section 4.7 Financing 33 Section 4.8 Operations of Parent and Merger Sub 33 Section 4.9 Solvency 34 Section 4.10 Management Agreements 34 Section 4.11 No Other Representations and Warranties 34 Section 4.12 Information in the Company Proxy Statement 35 ARTICLE V COVENANTS 35 Section 5.1 Conduct of Business of the Company 35 Section 5.2 Access to Information; Confidentiality 38 Section 5.3 Limitations on Solicitation 39 Section 5.4 Notices of Certain Events 41 Section 5.5 Stockholders Meeting; Proxy Material 42 Section 5.6 Employees; Benefit Plans 43 Section 5.7 Directors’ and Officers’ Indemnification and Insurance 45 Section 5.8 Reasonable Efforts 47 Section 5.9 Public Announcements 49 Section 5.10 Fees and Expenses 49 Section 5.11 Takeover Statutes 49 Section 5.12 Financing 49 Section 5.13 Resignations 50 Section 5.14 Conduct of Business of Parent and Merger Sub Pending the Merger 51 Section 5.15 Control of Operations 51 Section 5.16 Voting Agreement 51 Section 5.17 Transfer Taxes 51 ARTICLE VI CONDITIONS TO THE MERGER 51 Section 6.1 Conditions to the Obligations of Each Party 51 Section 6.2 Conditions to Obligations of Parent and Merger Sub 52 Section 6.3 Conditions to Obligation of the Company 52 Section 6.4 Frustration of Closing Conditions 53 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 53 Section 7.1 Termination by Mutual Consent 53 Section 7.2 Termination by Either Parent or the Company 53 ii Table of Contents (continued) Page Section 7.3 Termination by Parent 54 Section 7.4 Termination by the Company 54 Section 7.5 Effect of Termination 55 Section 7.6 Payment of Fees Following Termination 55 Section 7.7 Amendment 56 Section 7.8 Extension; Waiver 56 ARTICLE VIII MISCELLANEOUS 57 Section 8.1 Survival 57 Section 8.2 Governing Law 57 Section 8.3 Submission to Jurisdiction 57 Section 8.4 Waiver of Jury Trial 58 Section 8.5 Notices 58 Section 8.6 Entire Agreement 59 Section 8.7 No Third Party Beneficiaries 60 Section 8.8 Severability 60 Section 8.9 Assignment 60 Section 8.10 Specific Performance 60 Section 8.11 Time of Essence 61 Section 8.12 Counterparts; Effectiveness 61 VOTING AGREEMENT EXHIBIT A COMPANY CERTIFICATE EXHIBIT B COMPANY OFFICERS, DIRECTORS AND AFFILIATES EXHIBIT C DEPOSIT ESCROW PROVISIONS EXHIBIT D iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of October 13, 2008 by and among HEALTH SYSTEMS SOLUTIONS, INC., a Nevada corporation (“Parent”), HSS ACQUISITION CORP., a Delaware corporation and a direct, wholly-owned subsidiary of Parent (“Merger Sub”), and EMAGEON INC., a Delaware corporation (the “Company”). RECITALS: WHEREAS, the parties intend that Merger Sub be merged with and into the Company (the “Merger”), with the Company surviving the Merger as a direct wholly-owned subsidiary of Parent, upon the terms and conditions of this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the “DGCL”); WHEREAS, the board of directors of the Company (the “Company Board”), acting upon the recommendation of the Strategic Alternatives Committee, has approved this Agreement and declared it advisable to enter into this Agreement, and has resolved to recommend that the stockholders of the Company adopt this Agreement; WHEREAS, the board of directors of Parent and the board of directors and stockholders of Merger Sub have approved and adopted this Agreement and declared it advisable for Parent and Merger Sub, respectively, to enter into this Agreement; WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to Parent and Merger Sub entering into this Agreement and incurring the obligations set forth herein, Parent is entering into a voting agreement with certain executive officers and directors, and Affiliates thereof, of the Company in the form of Exhibit A attached hereto (the “Voting Agreement”); WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to the Company’s willingness to enter into this Agreement, Stanford Financial Group is entering into the Purchase Agreement with Parent and Parent has agreed to enter into the Deposit Escrow Agreement with the Company; and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe certain conditions to the Merger, as set forth herein; NOW, THEREFORE, in consideration of the foregoing and of the representations, warranties, covenants and agreements contained in this Agreement, Parent, Merger Sub and the Company, intending to be legally bound, agree as follows: 1 ARTICLE I DEFINITIONS Section 1.1 Certain Definitions. (a)For purposes of this Agreement: “Affiliate” means, with respect to any Person, any other Person that directly or indirectly controls, is controlled by or is under common control with, such first Person.
